DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 2/18/2021 has been considered and entered into the record.  Claim 13 has been amended and overcomes the previous rejections based upon Jiang and Mark for the reasons set forth in the Applicant’s remarks.  Claim 18 is cancelled.  Claims 1–17, 19, and 20 remain pending, while claims 1–12 are withdrawn from consideration.  Claims 13–17, 19, and 20 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13–17 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez, “Polymer Coating of Carbon Nanotube Fibers for Electric Microcables,” Nanomaterials, 2014, pp. 879–893, in view of Sun (US 2014/0318857 A1).
Alvarez teaches the formation of a twisted, electrically conductive carbon nanotube yarn that is surface coated using an insulating polymer to form an electrical cable or wire that has a diameter of less than 50 microns.  Alvarez abstract, 883–886.  The insulating polymer may be polyethylene, polyvinyl chloride, or polypropylene.  Id. at Id. at 888.
Alvarez fails to teach a first material infiltrated into the inside portion of the carbon nanotube yarn, wherein the outside surface of the nanofiber collection is substantially free of the first material.
Sun teaches a method for fabricating a conductive yarn, wherein the yarn is impregnated with a conductive polymer slurry, which is then squeezed to remove excess slurry from the outer surface of the yarn.  Sun abstract, ¶¶ 24, 26, 32, 35.  The polymer included in the slurry may be polyurethane and/or acrylic resin.  Id. ¶ 35.
It would have been obvious to one of ordinary skill in the art to have impregnated the nanotube yarn of Alvarez such that the conductive slurry of Sun is present inside the yarn to permanently improve the yarn’s conductivity.  Additionally, accordingly to Applicant, some of the insulating materials (e.g., polyethylene, polypropylene) listed in Alvarez have an adhesion value relative to the polyurethane in Sun of below 105 Pa.  Accordingly, it is reasonable to presume that the claimed adhesion value is obvious because the prior art teaches the use of the same materials that result in Applicant’s required relative adhesion value.    
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez and Sun as applied to claim 13 above, and further in view of Jiang (US 2009/0196982 A1).  Alvarez and Sun fail to teach a middle layer between the first and second material comprising a material compositionally different from the second material.
Jiang discloses a coaxial cable comprising carbon nanotube wire core 310 that is infiltrated with insulating material that is surrounded by a shielding layer 330 made of 340 surrounding the nanotube wire.  Jiang abstract, ¶¶ 25–28, 34, 69, Fig. 10.  The nanotube wires of the core may be twisted to form a yarn.  See id. ¶ 62.  The carbon nanotube wire core has a diameter ranging from about 10 nm to about 30 microns.  Id. ¶ 26.
It would have been obvious to one of ordinary skill in the art to have included a conductive shielding layer between the conductive first material of Sun and insulating second material of Alvarez to further provide shielding of the wire or cable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez and Sun as applied to claim 13 above, and further in view of Mark (US 2016/02000047A1).  Alvarez and Sun fail to teach the omission of the second material at least one of a first end portion and a second end portion of the insulated nanofiber conductor.
Mark teaches the formation of a reinforced filament for three-dimensional printers.  Mark abstract.  The reinforcement of the filament comprises a core that includes an electrically conductive collection of continuous carbon fiber yarns covered with carbon nanotubes.   Id. ¶¶ 97, 271, 288, Figs. 3D, 41B.  The continuous carbon fiber yarns and nanotubes maybe impregnated with electrically conductive polymer.  Id. ¶¶ 141, 149, Fig. 3D.  The nanotube reinforcement core may be as thin as 0.001 inches (~25 microns) and is surrounded by a sheath of insulating polymer or resin.  Id. ¶¶ 139, 148, 250, 252, Figs. 3A, 3B.  The ends of the filament could then be printed as a "stripped wire" where the conductive core is extruded without the insulating jacket.  Id. ¶ 250.
It would have been obvious to the ordinarily skilled artisan to have formed the ends of the Alvarez wire/cable without insulation so that the ends of the wire/cable can be .


Response to Arguments
Applicant’s arguments with respect to claim(s) 13–17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786